Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                            DETAILED ACTION
	
This is responsive to Applicants’ Response filed November 2, 2020.  By the Response, Claims 1-8 have been cancelled.  Claims 9-18 are pending in the application.

                                          Response to Arguments
Applicants’ arguments, see Remarks filed November 2, 2020, with respect to the rejection have been fully considered and they are persuasive.  Therefore, the rejection has been rendered moot.  

                                          Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
AMENTMENTS TO THE CLAIMS:
Claim 9, line 8, “[the surface;]” is changed to –the surface of the diamond semiconductor material;--, and line 9, “[the interface contact layer.]” is changed to –the carbide interface contact layer.
Claims 14 and 15, line 2, “[the diamond material]” is changed to –the diamond semiconductor material--.
Claim 17, line 7, “[the surface;]” is changed to –the surface of the diamond semiconductor material;--, and line 8, “[the interface contact layer.]” is changed to –the carbide interface contact layer.--.

                                          Allowable Subject Matter
Claims 9-18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Huynh whose telephone number is (571) 272-1781.  The examiner can normally be reached on M-F 6:30 am-3:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and (703) 872-9306 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 308-0956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/Andy Huynh/
Primary Examiner, Art Unit 2818